DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “previous to step (a), a first and a second intermediate parts (4, 7) are produced, each comprising a first portion (41, 71) intended to form a fin (23, 22) and a second portion (42, 72) forming a heel”. Claim 1 recites “obtaining at least two parts each forming at least one of the fins” and it is unclear how these intermediate parts and respective portions relate to the at least two parts since they all are claimed as forming the same fins. Also it is unclear why a new fin is being introduced but refers to the same reference numerals as the fins already introduced in claim 1. This claim conflicts with claim 1 and thus the scope is unclear.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Ford (PGPub 2012/0114494).
Re Claim 1, Ford discloses a method for producing a metal reinforcement 100/500 for a turbomachine blade comprising an aerodynamic surface which extends between a leading edge and a trailing edge, said reinforcement comprising a base forming its leading edge, having an external surface and being extended by two lateral fins so as to define an internal surface 132 capable of receiving the leading edge of the blade, the method comprising the following steps: (a) providing at least two parts (114, 112 or 520, 530; Fig. 1-3, 9) each forming at least one of the fins of the reinforcement, each part being in one piece and finished (para. 67, 81; note the claim has no specificity on which portions are finished, machining of edges and/or deburring steps in para.  67 and 81 are being considered as finishing steps), and producing at least one of said parts by machining a metal blank (para. 50, 67, 81);(b) positioning said at least wo parts on a tool 200 (Fig. 1-3, 9),(c) assembling said parts by a fusion welding or friction stir welding technique, said reinforcement being obtained after assembling said parts (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11), (d) after assembling said parts, removing the reinforcement from the tool (para. 73, 95; to be placed on a blade inherently would be removed from the tool first). 
Re Claim 2, as best understood, Ford discloses in step (a), the said at least two parts include a first one-piece part 114 or 520 forming one of the fins of the reinforcement and at least partially the base of the reinforcement and a second one-piece part 112 or 530 forming at least the other fin (para. 44-58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 3, as best understood, Ford discloses in step (a), the said at least two parts include a first one-piece part 520 forming one of the fins of the reinforcement, a second one-piece part 530 forming at least the other fin and a third one-piece part 540 forming at least partially the base of the reinforcement (para. 44- 58, 79-83; Fig. 8-11). 
Re Claim 4, Ford discloses said parts are all produced by machining a metal blank (para. 44- 58, 66-67, 81; Fig. 1-4, 8-11).
Re Claim 7, as best understood, Ford discloses, previous to step (a), a first and a second intermediate parts are produced, each comprising a first portion intended to form a fin and a second portion forming a heel, the heel of one of said first and second intermediate parts being intended to form the base of the reinforcement (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 8, as best understood, Ford discloses in step (a), the first intermediate part is positioned on said tool to remove or machine said heel (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 9, as best understood, Ford discloses in step (a), the heel of the second intermediate part has an external surface and is machined to at least partially form a rounded internal surface of the base and the second intermediate part is then positioned on said tool to machine the external surface of said heel and at least partially form the external surface of the base (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 10, Ford discloses before step (b), a step of texturing an internal surface of at least one of the parts is carried out (para. 50, 66-67, 80-81).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Schreiber (PGPub 2014/0030106).
Re Claim 5, Ford discloses at least one of said parts is obtained by machining a metal blank (para. 44- 58, 66-67, 81; Fig. 1-4, 8-11) but is silent to machining an already existing metal reinforcement. Schreiber teaches a part of a reinforcement is obtained by machining an already existing metal reinforcement (para. 8, 21). It would be obvious to one of ordinary skill in the art to machine an already existing metal reinforcement, as taught by Schreiber, for the purpose of reducing waste and costs by using refurbished components.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Li (PGPub 2017/0044681).
Re Claim 6, Ford discloses the machining of a metal blank is carried out on each side of the blank but is silent to machining of the metal blank is carried out alternately on each side of the blank. However, Li teaches machining of a metal blank is carried out alternately on each side of the blank (para. 32, 40). It would be obvious to one of ordinary skill in the art to machine the metal blank alternately, as taught by Li, for the purpose of obtaining a desired final shape of the component and ensure that it fits with the other parts of the reinforcement and also since it is more efficient time saving to machine the sides alternately.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
On pages 4-5, Applicant argues that Ford does not describe the following features of claim 1: - At least one of the parts is produced by machining a metal blank, since the parts are obtained by punching or cutting, and then subjected to forming - The assembled parts are finished, since a hot forming step is necessary to give the reinforcement its final shape - The reinforcement is obtained and removed from the tooling, after assembly of the parts by a fusion or friction stir welding technique, since a subsequent step of metal deposition is necessary to form the leading edge.
 	-In response, Examiner respectfully disagrees, para. 50, 67 and 81 explicitly disclose machining a metal blank, note even laser cutting is a machining step which is optionally performed; note the claim has no specificity on which portions are finished, machining of edges and/or deburring steps in para.  67 and 81 are being considered as finishing steps which read on the claim language. Regarding the argument “The reinforcement is obtained and removed from the tooling, after assembly of the parts by a fusion or friction stir welding technique, since a subsequent step of metal deposition is necessary to form the leading edge”, this is not persuasive since the term after simply means that a removal step occurs after the assembly step; arguing that it is not taught because of a subsequent step is not persuasive since the reference still reads on the claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726